DETAILED ACTION

1. It is hereby acknowledged that 16/049082 the following papers have been received and placed of record in the file: Amendment date 10/28/20

2.	 Claims 1-50 are presented for examination. Claims 1, 23, 45-50  are being amended.  

Response to Argument

3. 	Applicant’s arguments with respect to claims 1-50, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
    


Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5. Claims 1-6, 8,9, 11, 12, 23-28, 30, 31,33, 34, 45-50 are rejected under 35 U.S.C. §103 as being unpatentable over NPL-Resource Allocation for PUCCH with HARQ-ACK Discussion and Decision (3GPP TSG RAN WG1 NR Ad-Hoc#2 Qingdao, P.R. China 27th - 30th June 2017, R1-1710709) referred to as 3GPP in view of  HWANG(US 2017/0033908A1),  ,  

Regarding claim 1, 3GPP teaches a method for wireless communication, comprising: identifying a physical uplink control channel (PUCCH) format to be used for a PUCCH transmission from a user equipment (UE); (see 3GPP 2.2 explains identify time-domain resource for long PUCCH without slot aggregation) a PUCCH resource mapping rule based at least in part on the PUCCH format; (see 3GPP 2.3 explains PUCCH format a set criteria can be used to map a PUCCH)  determining an uplink transmission resource to be used for the PUCCH transmission is based at least in part on the PUCCH resource mapping rule;(see 3GPP 2.3 explains mapping criteria)

While 3GPP explains multiple resources for PUCCH formats (see 3GPP 2.3) as well as PUCCH transmission resources, it does not explicitly disclose a base station and the uplink transmission resource based at least in part on a bandwidth part that is configured for data and control transmissions by the UE and the occupies a bandwidth that is smaller than a system bandwidth supported by the base station   However analogous art Hwang  explains a terminal  determining subframe and PUSCH and PUCCH with subframe hopping, where hopping can be understood to be portions of bandwidth as well as subframe which can be used for downlink(see Hwang paragraph [0011] [0072], [0102] ,[0201],[0300],-[0302]) explains terminal and base station components for uplink transmission and downlink transmission  (see paragraph [0347], [00348])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified 3GPP to include Hwang’s transmitting sounding reference signal in wireless communication system.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to improve efficiency of uplink scheduling (see paragraph [0008],[0009])  
Regarding claim 2, the modified 3GPP taught the method of claim 1, as described above.  The modified 3GPP further teaches comprising: including in the signal indicative of the uplink transmission resource an explicit indication of the uplink transmission resource to be used for the PUCCH transmission. (see 3GPP introduction and 2. discussion explains UCI with 2bits for PUCCH; see Hwang paragraph [0134] ,[0142],[0211]explains uci on PUCCH )     
While 3GPP explains multiple resources for PUCCH formats (see 3GPP 2.3) as well as PUCCH transmission resources, it does not explicitly disclose a base station and the uplink transmission resource based at least in part on a bandwidth part that is configured for transmissions by the UE and the occupies a bandwidth that is smaller than a system bandwidth supported by the base station   While 3GPP explains multiple resources for PUCCH formats (see 3GPP 2.3) as well as PUCCH transmission resources, it does not explicitly disclose a base station and the uplink transmission resource based at least in part on a bandwidth part that is configured for data and control transmissions by the UE and the occupies a bandwidth that is smaller than a system bandwidth supported by the base station   However analogous art Hwang  explains a terminal  determining subframe and PUSCH and PUCCH with subframe hopping, where hopping can be understood to be portions of bandwidth as well as subframe which can be used for downlink(see Hwang paragraph [0011] [0072], [0102] ,[0201],[0300],-[0302]) explains terminal and base station components for uplink transmission and downlink transmission  (see paragraph [0347], [00348])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified 3GPP to include Hwang’s transmitting sounding reference signal in wireless communication system.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to improve efficiency of uplink scheduling (see paragraph [0008],[0009])  


Regarding claim 33, the modified 3GPP taught the method of claim 23, as described above. The modified 3GPP further teaches wherein identifying the PUCCH format to be used for the PUCCH transmission comprises: determining whether the PUCCH format is a short PUCCH format or a long PUCCH format. (see 3GPP 2.4 explains long and short PUCCH; HWANG PARAGRAPH [0185])  Regarding claim 34, the modified 3GPP taught the method of claim 23, as described above.  The modified 3GPP further teaches wherein: the uplink transmission resource to be used for the PUCCH transmission comprises one or more of starting symbol, a symbol range within an uplink transmission time interval, one or more resource blocks, a cyclic shift, or an orthogonal cover code. (see 3GPP 2.2 explains start symbol, HWANG paragraph [0147],[0325] explains OCC)  
Regarding claim 45, 3GPP teaches an apparatus for wireless communication, comprising: means for identifying a physical uplink control channel (PUCCH) format to be used for a PUCCH transmission from a user equipment(UE); (see 3GPP 2.2 explains identify time-domain resource for long PUCCH without slot aggregation)  means for identifying a PUCCH resource mapping rule based at least in part on the PUCCH format; (see 3GPP 2.3 explains PUCCH format a set 
While 3GPP explains multiple resources for PUCCH formats (see 3GPP 2.3) as well as PUCCH transmission resources, it does not explicitly disclose a base station and the uplink transmission resource based at least in part on a bandwidth part that is configured for data and control transmissions by the UE and the occupies a bandwidth that is smaller than a system bandwidth supported by the base station   However analogous art Hwang  explains a terminal  determining subframe and PUSCH and PUCCH with subframe hopping, where hopping can be understood to be portions of bandwidth as well as subframe which can be used for downlink(see Hwang paragraph [0011] [0072], [0102] ,[0201],[0300],-[0302]) explains terminal and base station components for uplink transmission and downlink transmission  (see paragraph [0347], [00348])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified 3GPP to include Hwang’s transmitting sounding reference signal in wireless communication system.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to improve efficiency of uplink scheduling (see paragraph [0008],[0009])  
Regarding claim 46, 3GPP teaches an apparatus for wireless communication at a user equipment(UE), comprising: means for identifying a physical uplink control channel (PUCCH) format to be used for a PUCCH transmission; (see 3GPP 2.2 explains identify time-domain  However analogous art Hwang  explains a terminal  determining subframe and PUSCH and PUCCH with subframe hopping, where hopping can be understood to be portions of bandwidth as well as subframe which can be used for downlink(see Hwang paragraph [0011] [0072], [0102] ,[0201],[0300],-[0302]) explains terminal and base station ccomponentsfor uplink transmission and downlink transmission  (see paragraph [0347], [00348])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified 3GPP to include Hwang’s transmitting sounding reference signal in wireless communication system.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to improve efficiency of uplink scheduling (see paragraph [0008],[0009])  

Regarding claim 47, 3GPP teaches an apparatus for wireless communication comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: identify a physical uplink control channel (PUCCH) format to be used for a PUCCH transmission from a user equipment; (see 3GPP 2.2 explains identify time-domain resource for long PUCCH without slot aggregation)  identify a PUCCH resource mapping rule based at least in part on the PUCCH format; (see 3GPP 2.3 explains PUCCH format a set criteria can be used to map a PUCCH)  determine an uplink transmission resource to be used for the PUCCH transmission based at least in part on the PUCCH resource mapping rule; (see 3GPP 2.3 explains mapping criteria) and transmit a signal indicative of the uplink transmission resource. (see 3GPP 2.2 explains DCI and UL symbol)  
While 3GPP explains multiple resources for PUCCH formats (see 3GPP 2.3) as well as PUCCH transmission resources, it does not explicitly disclose a base station and the uplink transmission resource based at least in part on a bandwidth part that is configured for data and control transmissions by the UE and the occupies a bandwidth that is smaller than a system bandwidth supported by the base station   However analogous art Hwang  explains a terminal  determining subframe and PUSCH and PUCCH with subframe hopping, where hopping can be understood to be portions of bandwidth as well as subframe which can be used for downlink(see Hwang paragraph [0011] [0072], [0102] ,[0201],[0300],-[0302]) explains terminal and base station ccomponentsfor uplink transmission and downlink transmission  (see paragraph [0347], [00348])

Regarding claim 48, 3GPP teaches an apparatus for wireless communication at a user equipment(UE), comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: identify a physical uplink control channel (PUCCH) format to be used for a PUCCH transmission; (see 3GPP 2.2 explains identify time-domain resource for long PUCCH without slot aggregation)  identify a PUCCH resource mapping rule based at least in part on the PUCCH format; (see 3GPP 2.3 explains PUCCH format a set criteria can be used to map a PUCCH)  receive a signal indicative of an uplink transmission resource to be used for the PUCCH transmission; (see 3GPP 2.3 explains mapping criteria)determine the uplink transmission resource to be used for the PUCCH transmission based at least in part on the PUCCH resource mapping rule; (see 3GPP 2.3 explains mapping criteria) and transmit the PUCCH transmission via the uplink transmission resource. (see 3GPP 2.2 explains DCI and UL symbol)  While 3GPP explains multiple resources for PUCCH formats (see 3GPP 2.3) as well as PUCCH transmission resources, it does not explicitly disclose a base station and the uplink transmission resource based at least in part on a bandwidth part that is configured for data and control transmissions by the UE and the occupies a bandwidth that is smaller than a system bandwidth  However analogous art Hwang  explains a terminal  determining subframe and PUSCH and PUCCH with subframe hopping, where hopping can be understood to be portions of bandwidth as well as subframe which can be used for downlink(see Hwang paragraph [0011] [0072], [0102] ,[0201],[0300],-[0302]) explains terminal and base station ccomponentsfor uplink transmission and downlink transmission  (see paragraph [0347], [00348])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified 3GPP to include Hwang’s transmitting sounding reference signal in wireless communication system.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to improve efficiency of uplink scheduling (see paragraph [0008],[0009])  
Regarding claim 49, 3GPP teaches a non-transitory computer readable medium storing code for wireless communication, the code comprising instructions executable by a processor to: identify a physical uplink control channel (PUCCH) format to be used for a PUCCH transmission from a user equipment; (see 3GPP 2.2 explains identify time-domain resource for long PUCCH without slot aggregation)  identify a PUCCH resource mapping rule based at least in part on the PUCCH format; (see 3GPP 2.3 explains PUCCH format a set criteria can be used to map a PUCCH)   determine an uplink transmission resource to be used for the PUCCH transmission based at least in part on the PUCCH resource mapping rule; (see 3GPP 2.3 explains mapping criteria)and transmit a signal indicative of the uplink transmission resource. (see 3GPP 2.2 explains DCI and UL symbol)  
 However analogous art Hwang  explains a terminal  determining subframe and PUSCH and PUCCH with subframe hopping, where hopping can be understood to be portions of bandwidth as well as subframe which can be used for downlink(see Hwang paragraph [0011] [0072], [0102] ,[0201],[0300],-[0302]) explains terminal and base station ccomponentsfor uplink transmission and downlink transmission  (see paragraph [0347], [00348])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified 3GPP to include Hwang’s transmitting sounding reference signal in wireless communication system.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to improve efficiency of uplink scheduling (see paragraph [0008],[0009])  
Regarding claim 50, 3GPP teaches a non-transitory computer readable medium storing code for wireless communication at a user equipment (UE), the code comprising instructions executable by a processor to: identify a physical uplink control channel (PUCCH) format to be used for a PUCCH transmission; (see 3GPP 2.2 explains identify time-domain resource for long PUCCH without slot aggregation)  identify a PUCCH resource mapping rule based at least in part on the PUCCH format; (see 3GPP 2.3 explains PUCCH format a set criteria can be used to map a PUCCH)  receive a signal indicative of an uplink transmission resource to be used for the 
While 3GPP explains multiple resources for PUCCH formats (see 3GPP 2.3) as well as PUCCH transmission resources, it does not explicitly disclose a base station and the uplink transmission resource based at least in part on a bandwidth part that is configured for data and control transmissions by the UE and the occupies a bandwidth that is smaller than a system bandwidth supported by the base station   However analogous art Hwang  explains a terminal  determining subframe and PUSCH and PUCCH with subframe hopping, where hopping can be understood to be portions of bandwidth as well as subframe which can be used for downlink(see Hwang paragraph [0011] [0072], [0102] ,[0201],[0300],-[0302]) explains terminal and base station ccomponentsfor uplink transmission and downlink transmission  (see paragraph [0347], [00348])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified 3GPP to include Hwang’s transmitting sounding reference signal in wireless communication system.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to improve efficiency of uplink scheduling (see paragraph [0008],[0009])  
   
6. Claims 3-6, 9, 25-28, 30, 31 are rejected under 35 U.S.C. §103 as being unpatentable over NPL-Resource Allocation for PUCCH with HARQ-ACK Discussion and Decision (3GPP TSG , 

Regarding claim 3, the modified 3GPP taught the method of claim 2, as described above.  The modified 3GPP alone does not explicitly explain all the limitation, however introducing Park further teaches wherein: the explicit indication of the uplink transmission resource to be used for the PUCCH transmission comprises an index representative of the uplink transmission resource. (see Park paragraph [0084] explains PUCCH resource index, see Hwang paragraph [0100],[0147])  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified 3GPP to include Park’s adjusting UE transmission and reception.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to improve communication by reducing interference. (See paragraph [0004])  
   
Regarding claim 4, the modified 3GPP taught the method of claim 1, as described above.  The modified 3GPP alone does not explicitly explain all the limitation, however introducing Park further teaches wherein identifying the PUCCH format to be used for the PUCCH transmission comprises: identifying an amount of uplink control data to be included in the PUCCH transmission. (see 3GPP 2.1 and 2.2 explains bits for PUCCH; see Park paragraph [0078]-[0082] explains control bits)   It would have been obvious to one of ordinary skill in the art before the effective filling date of 

Regarding claim 5, the modified 3GPP taught the method of claim 4, as described above.  The modified 3GPP alone does not explicitly explain all the limitation, however introducing Park further teaches wherein identifying the PUCCH resource mapping rule based at least in part on the PUCCH format comprises: identifying an implicit resource mapping rule when the amount of uplink control data to be included in the PUCCH transmission is less than or equal to a threshold amount. (see 3GPP 2.3 explains mapping criteria; see Park [0018] explains subframe for PUCCH transmission of self-interference [0116], also includes parameters and strength and PCC  [0117] explains PUCCH less than a defined interference threshold; Hwang paragraph [0148])
Regarding claim 6, the modified 3GPP taught the method of claim 5, as described above.  The modified 3GPP alone does not explicitly explain all the limitation, however introducing Park further teaches wherein identifying the implicit resource mapping rule when the amount of uplink control data to be included in PUCCH transmission is less than or equal to the threshold amount comprises: identifying a first set of uplink transmission resources based at least in part on the amount of uplink control data being less than or equal to the threshold amount, wherein the first set comprises uplink transmission resources having a PUCCH format compatible with the amount of uplink control data being less than or equal to the threshold amount; (see 3GPP 2.3 
Regarding claim 9, the modified 3GPP taught the method of claim 8, as described above. The modified 3GPP alone does not explicitly explain all the limitation, however introducing Park further teaches wherein identifying the explicit resource mapping rule when the amount of uplink control data to be included in the PUCCH transmission is above the threshold amount comprises: identifying a second set of uplink transmission resources based at least in part on the amount of uplink control data being above the threshold amount, wherein the second set comprises uplink 
Regarding claim 25, the modified 3GPP taught the method of claim 24, as described above. The modified 3GPP alone does not explicitly explain all the limitation, however introducing Park further teaches wherein: the explicit indication of the uplink transmission resource to be used for the PUCCH transmission comprises an index representative of the uplink transmission resource. (see Park paragraph [0084] explains PUCCH resource index)  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified 3GPP to include Park’s adjusting UE transmission and reception.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to improve communication by reducing interference. (See paragraph [0004])  
Regarding claim 26, 3GPP taught the method of claim 23, as described.  The modified 3GPP alone does not explicitly explain all the limitation, however introducing Park further teaches 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified 3GPP to include Park’s adjusting UE transmission and reception.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to improve communication by reducing interference. (See paragraph [0004])  
 Regarding claim 27, the modified 3GPP taught the method of claim 26, as described above. The modified 3GPP alone does not explicitly explain all the limitation, however introducing Park further teaches wherein identifying the PUCCH resource mapping rule based at least in part on the PUCCH format comprises: identifying an implicit resource mapping rule if the amount of uplink control data to be included in the PUCCH transmission is below a threshold amount. (see 3GPP 2.3 explains mapping criteria; see Park [0018] explains subframe for PUCCH transmission of self-interference [0116], also includes parameters and strength and PCC  [0117] explains PUCCH less than a defined interference threshold  )Regarding claim 28, the modified 3GPP taught the method of claim 27,  as described above.  The modified 3GPP alone does not explicitly explain all the limitation, however introducing Park further teaches wherein identifying the implicit resource mapping rule if the amount of uplink control data to be included in the PUCCH transmission is less than or equal to the threshold 
Regarding claim 31, the modified 3GPP taught the method of claim 30, as described above.  The modified 3GPP alone does not explicitly explain all the limitation, however introducing Park 
7. Claims 21,22,43,44 are rejected under 35 U.S.C. §103 as being unpatentable over NPL-Resource Allocation for PUCCH with HARQ-ACK Discussion and Decision (3GPP TSG RAN WG1 NR Ad-Hoc#2 Qingdao, P.R. China 27th - 30th June 2017, R1-1710709) referred to as 3GPP in view of  HWANG(US 2017/0033908A1),  in further view of Nory (US 2018/0076942 A1),   

Regarding claim 21, the modified 3GPP taught the method of claim 1, as described 7above. 3GPP does not explicitly disclose these limitations, however introduction of Nory teaches wherein: the uplink transmission resource comprises resources within more than one 
Regarding claim 22, the modified 3GPP taught the method of claim 1, as described above. 3GPP does not explicitly disclose these limitations, however with the introduction of Nory does teach wherein: the uplink transmission resource comprises more than one set of resources within one transmission time interval (TTI). (see Nory paragraph [0032] explains multiple set of resources)  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified 3GPP to include Nory’s method for scheduling uplink transmissions with reduced latency.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to reduce latency of communication signals (See paragraph [0004]) 
    
Regarding claim 43, the modified 3GPP taught the method of claim 23, as described above.  3GPP does not explicitly disclose these limitations, however with the introduction of Nory further teaches wherein: the uplink transmission resource comprises resources within more than one TTI. (see Nory paragraph [0032] explains multiple set of resources)  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified 3GPP to include Nory’s method for scheduling      


8. Claims 13, 14, 16- 20 , 35-36, 38- 42 are rejected under 35 U.S.C. §103 as being unpatentable over NPL-Resource Allocation for PUCCH with HARQ-ACK Discussion and Decision (3GPP TSG RAN WG1 NR Ad-Hoc#2 Qingdao, P.R. China 27th - 30th June 2017, R1-1710709) in view of  HWANG(US 2017/0033908A1)  into further view Chae (US 2015/0358137),
  
Regarding claim 13, the modified 3GPP taught the method of claim 1, as described above.  3GPP alone does not explicitly disclose the limitations, however with Chae teaches further comprising: identifying a transmission time interval (TTI) mapping rule based at least in part on the PUCCH 

Regarding claim 14, the modified 3GPP taught the method of claim 13, as described above.  The modified 3GPP further teaches comprising: including in the signal indicative of the TTI an explicit indication of the TTI. (see Chae paragraph [0052],[0055],[0091] explains the use of DCI and UCI for PUCCH)  

Regarding claim 16, the modified 3GPP taught the method of claim 13, as described above.  The modified 3GPP further teaches wherein identifying the TTI mapping rule based at least in part on the PUCCH resource mapping rule comprises: identifying an implicit TTI mapping rule when the PUCCH resource mapping rule is an implicit PUCCH resource mapping rule. . (see Chae paragraph [0052],[0055],[0091] explains the use of DCI and UCI for PUCCH)  



Regarding claim 18, the modified 3GPP taught the method of claim 13, as described above. The modified 3GPP further teaches wherein identifying the TTI mapping rule based at least in part on the PUCCH resource mapping rule comprises: identifying an explicit TTI mapping rule when the PUCCH resource mapping rule is an explicit PUCCH resource mapping rule. (see Chae paragraph [0052],[0055],[0091] explains the use of DCI and UCI for PUCCH)  Regarding claim 19, the modified 3GPP taught the method of claim 13, as described above. The modified 3GPP further teaches wherein identifying the TTI mapping rule based at least in part on the PUCCH resource mapping rule comprises: identifying an implicit uplink transmission time interval mapping rule when the PUCCH resource mapping rule is an explicit PUCCH resource mapping rule. (see Chae paragraph [0052],[0055],[0091] explains the use of DCI and UCI for PUCCH)  Regarding claim 20, the modified 3GPP taught the method of claim 13, as described above. The modified 3GPP further teaches wherein identifying the TTI mapping rule based at least in part on the PUCCH resource mapping rule comprises: identifying an explicit TTI mapping rule when the PUCCH resource mapping rule is an implicit PUCCH resource mapping rule. (see Chae paragraph [0052],[0055],[0091] explains the use of DCI and UCI for PUCCH)  

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified 3GPP to include Chae’s method for transmitting receipt confirmation reply in wireless communication system.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to prevent collisions between resources (See paragraph [0020])     

Regarding claim 36, the modified 3GPP taught the method of claim 35, as described above. The modified 3GPP further teaches comprising: receiving an explicit indication of the TTI. (see Chae paragraph [0052],[0055],[0091] explains the use of DCI and UCI for PUCCH)  
Regarding claim 38, the modified 3GPP taught the method of claim 35, as described above. The modified 3GPP further teaches wherein identifying the TTI mapping rule based at least in part on the PUCCH resource mapping rule comprises: identifying an implicit TTI mapping rule when the PUCCH resource mapping rule is an implicit PUCCH resource mapping rule. (see Chae paragraph [0052],[0055],[0091] explains the use of DCI and UCI for PUCCH)  

Regarding claim 39, the modified 3GPP taught the method of claim 38, as described above. The modified 3GPP further teaches wherein: the implicit TTI mapping rule comprises applying an offset relative to a current TTI used for a current PUCCH transmission. (see Chae paragraph [0052],[0055],[0091] explains the use of DCI and UCI for PUCCH)  

Regarding claim 40, the modified 3GPP taught the method of claim 35, as described above. The modified 3GPP further teaches wherein identifying the TTI mapping rule based at least in part on the PUCCH resource mapping rule comprises: identifying an explicit TTI mapping rule when the PUCCH resource mapping rule is an explicit PUCCH resource mapping rule. (see Chae paragraph [0052],[0055],[0091] explains the use of DCI and UCI for PUCCH)  

Regarding claim 41, the modified 3GPP taught the method of claim 35, as described above. The modified 3GPP further teaches wherein identifying the TTI mapping rule based at least in part on the PUCCH resource mapping rule comprises: identifying an explicit TTI mapping rule when the PUCCH resource mapping rule is an implicit PUCCH resource mapping rule. (see Chae paragraph [0052],[0055],[0091] explains the use of DCI and UCI for PUCCH)  

Regarding claim 42, the modified 3GPP taught the method of claim 35, as described above.  The modified 3GPP further teaches wherein identifying the TTI mapping rule based at least in part on the PUCCH resource mapping rule comprises: identifying an implicit TTI mapping rule when the PUCCH resource mapping rule is an explicit PUCCH resource mapping rule. (see Chae paragraph [0052],[0055],[0091] explains the use of DCI and UCI for PUCCH)  


					Allowable Subject Matter
9.  Claims 7, 10, 15 and 29, 32, 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening.  


10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD A SMARTH whose telephone number is (571)270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this 
/GERALD A SMARTH/Primary Examiner, Art Unit 2478